Citation Nr: 9911329	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-39 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
abrasions of the back.

2.  Entitlement to service connection for cervical stenosis, 
C3-C6, with myelopathy, status post laminectomy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stephen L. Higgs

INTRODUCTION

The veteran served on active duty from April 1964 to October 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions dated in July 1996 and 
October 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which respectively 
denied service connection for abrasions of the back, and 
cervical stenosis, C3-C6, with myelopathy, status post 
laminectomy. 

This case was the subject of a Board remand dated in June 
1998, and a Board video conference hearing in January 1999. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  There is no competent medical evidence of record linking 
an inservice disease or injury to the veteran's current 
cervical stenosis, C3-C6, with myelopathy, status post 
laminectomy.

3.  The veteran's residual scars of abrasions of the back and 
shoulder areas, claimed as abrasions of the back, are a 
result of injuries sustained during his period of active 
duty.






CONCLUSIONS OF LAW

1.  The claim for service connection for cervical stenosis, 
C3-C6, with myelopathy, status post laminectomy, is not well 
grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 
C.F.R. § 3.303 (1998).

2.  Residual scars due to abrasions of the back and shoulder 
areas, claimed as abrasions of the back, were incurred 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 
C.F.R. §§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. 
  

Factual Background

A service medical record dated in January 1965 shows that the 
veteran had a jeep accident while driving a jeep during a 
field exercise. The steering wheel had struck his chest.  
There was no evidence of fracture of the rib.  The sternum 
was somewhat sensitive to palpation.  There was no crepitus 
or any irregularity on palpation.  Breath sounds were normal, 
and heart sounds were normal.  The impression was contusion, 
presternum region.

A May 1968 record from the emergency Room at Reynolds Army 
Hospital, Ft. Sill, Oklahoma, reveals that the veteran was 
seen after an automobile accident which occurred at 12:10 
A.M.  The veteran's vehicle turned over.  There are no 
further details in this record.

A Statement of Medical Examination and Duty Status after the 
veteran's May 1968 accident indicates that information was 
not available from hospital records.  The description of the 
accident states that the car the veteran was driving traveled 
90 feet through the air, landed on its top, rolled over two 
and one-half times and burst into flames.

A physical profile record dated in May 1968 shows that the 
veteran was profiled due to multiple abrasions, and due to a 
repaired eyelid laceration.

Service medical records dated in June 1968 show that the 
veteran was doing well, being followed for abrasions of the 
eyelid and back.  The veteran also had complaints of chest 
pain during the weeks after the accident.

During an April 1988 VA examination for multiple sclerosis, 
an incidental history of inservice trauma to the left eye and 
both shoulders, as a result of an automobile accident, was 
given.  Also by history, subsequent to service he sustained a 
laceration of the neck.

During a June 1996 VA examination, the veteran gave a history 
of a car accident in service, in which he suffered scars on 
the left eyelid and also on the back of the upper 
extremities.  Upon examination, a scar was noted on the left 
upper extremity which was shiny, nonkeloidal, and 5 cm in 
length on the back and shoulder area. The scar was surrounded 
by darkish scaly pigmentation residual of a skin abrasion, 
nontender on palpation.  On the right upper extremity, there 
was a scar that measured 20 cm by 8 cm in an area on the 
shoulder posteriorly with dark pigmentation, and with no 
muscle tissue involvement underneath.  Impaired pin prick 
sensation in that scar area was noted.  In the area of the 
scar was a dark pigmented skin area of 4 cm by 2 cm in 
length.  The large scar was more on the shoulder joint and on 
the upper area.  This was symptomatic, with pain on 
palpation.  A diagram of these scars shows them to be in the 
in the back of the left and right shoulder areas, and not in 
proximity of the neck, in areas which may in lay-terms be 
thought of as the back.

The pertinent diagnoses were a scar on the left upper 
extremity area, posterior shoulder joint, skin abrasion, 
superficial skin laceration scar;  and on the right upper 
extremity a scar, residual of abrasions, skin laceration, 
noted in the posterior area of the right shoulder, with no 
deep muscle tissue involvement.  The examiner stated that 
these scars were residuals of the car accident, due to skin 
abrasions and superficial lacerations.

VA hospital records of treatment from January 1997 to 
February 1997 show the veteran underwent a decompressive 
laminectomy C3 through C7.  The veteran had multiple 
sclerosis.  By history, the veteran "had a prior motor 
vehicle accident, in 1968 in the military, where he was told 
he had a slipped disc in his back, but does not know the 
location."  According to the history, he was treated with 
traction at the time.

At his January 1999 Board hearing, the veteran testified that 
his cervical stenosis had been bothering him since he came 
out of the service.  He stated that the condition arose 
before the automobile accident.  He indicated that no doctor 
had told him that his cervical stenosis was related to the 
inservice car accident, but that he believed it was due to 
the car accident.
  

Service connection for abrasions of the back

Overall, the severity of the inservice accident, the service 
medical records showing multiple abrasions, the April 1988 
incidental medical history of inservice trauma to both 
shoulders due to a car accident (given during a VA multiple 
sclerosis examination), and the VA medical examination 
diagnosing these scars as residuals of abrasions and 
attributing them to the veteran's inservice automobile 
accident, are highly supportive of the veteran's claim.  
There is no positive evidence of record against the claim.  
Accordingly, service connection for residual scars due to 
abrasions of the back and shoulder areas, claimed as 
abrasions of the back, is granted.  38 U.S.C.A. § 1110;  38 
C.F.R. § 3.303(d).


Service connection for cervical stenosis, 
C3-C6, with myelopathy, status post laminectomy

Service medical records, including a physical profile record 
shortly after the veteran's inservice automobile accident, 
are silent for chronic orthopedic or neurological disability 
of the back.  The Board acknowledges the veteran's history 
given at his January to February 1997 VA hospitalization, 
that he was told by a physician after his inservice 
automobile accident that he had a slipped disc.  The Board 
notes, however, that a statement about what a doctor told a 
lay claimant does not constitute the required medical 
evidence for a well-grounded claim.  See Franzen v. Brown, 9 
Vet. App. 235, 238 (1996).  

The Board further acknowledges the veteran's contentions that 
his current neurological and orthopedic back problems are a 
result of the injuries sustained in the accident.  However, a 
competent medical opinion would be required to well-ground 
the veteran's claim for service connection for cervical 
stenosis, C3-C6, with myelopathy, status post laminectomy.  
The veteran, as a lay person, is not competent to provide 
medical opinions, so that his assertions as to medical 
diagnosis or causation cannot constitute evidence of a well-
grounded claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit.  The veteran has stated that no physician 
has told him that his inservice automobile accident is 
related to the back disabilities for which he seeks service 
connection.  At the very least, a written record to this 
effect from a medical professional would be required to well-
ground the veteran's claim. Caluza. 

Since there is no competent medical evidence of record 
linking an inservice disease or injury to the veteran's 
current cervical stenosis, C3-C6, with myelopathy, status 
post laminectomy, the veteran's claim for service connection 
for this disability must be denied as not well grounded.  Id.



ORDER

Service connection for residual scars due to abrasions of the 
back and shoulder areas, claimed as abrasions of the back, is 
granted.

Service connection for cervical stenosis, C3-C6, with 
myelopathy, status post laminectomy, is denied.






		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

